Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered October 2, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of *787that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that testimony relating to a witness’s lineup identification should have been excluded from trial. The witness, prior to the lineup, was informed by a detective that the person whose photograph he had picked out of a photographic array was going to be present in the lineup. This fact, in and of itself, did not render the lineup impermissibly suggestive where, as here, the identification procedure followed in both the lineup and the photographic array was otherwise proper (People v Wiredo, 138 AD2d 652, lv denied 72 NY2d 868). We have examined the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Lawrence, Kunzeman and Eiber, JJ., concur.